Citation Nr: 1046317	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-38 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a hearing loss of the 
right ear.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a hearing loss of the 
left ear.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hypertension.

4.  Entitlement to a rating higher than 10 percent for mechanical 
low back pain.

5.  Entitlement to a rating higher than 10 percent for traumatic 
arthritis of left ankle.

6.  Entitlement to a compensable rating before July 26, 2008, and 
a rating higher than 30 percent from July 26, 2008, for 
sinusitis. 

7.  Entitlement to total disability rating for compensation based 
upon individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1976 to June 1996.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision dated in 
August 2008, the RO increased the rating for sinusitis from 0 
percent to 30 percent, effective July 26, 2008, the date of a VA 
examination.  The Veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2010, the Board remanded the case to afford the Veteran 
a hearing before a Veterans Law Judge, which was held April 2010.  
A transcript of the hearing is in the Veteran's file.  As the 
requested development has been completed, no further action is 
necessary to comply with the Board's remand directive.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).






The Veteran filed an application to reopen the claim of service 
connection for a bilateral hearing loss disability.  Because the 
evidence dictates a different result for each ear, the Board has 
separately addressed hearing loss in each ear as set forth on the 
first page of the decision.

The reopened claims of service connection for a left ear hearing 
loss disability and for hypertension and the claim for increase 
for mechanical low back pain and the claim for a total disability 
rating are REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 1997, the RO denied the claim of 
service connection for a bilateral hearing loss disability; after 
the Veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal of 
the adverse determination.

2.  The additional evidence presented since the rating decision 
in July 1997 does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a right ear 
hearing loss disability.

3.  The additional evidence presented since the rating decision 
in July 1997 by the RO relates to an unestablished fact necessary 
to substantiate the claim of service connection for a left ear 
hearing loss disability. 

4.  In a rating decision in July 1997, the RO denied the claim of 
service connection for hypertension; after the Veteran was 
notified of the adverse determination and of his procedural and 
appellate rights, he did not perfect an appeal of the adverse 
determination.



5.  The additional evidence presented since the rating decision 
in July 1997 by the RO, denying the claim of service connection 
for hypertension, relates to an unestablished fact necessary to 
substantiate the claim.

6.  The residuals of traumatic arthritis of the left ankle with 
calcaneal spur are manifested by instability and pain with no 
more than moderate limitation of motion of the ankle. 

7.  Before July 26, 2008, sinusitis was not characterized by 
three to six non-incapacitating episodes per year; from July 26, 
2008, sinusitis is manifested by a disability picture that more 
nearly approximates three to six non-incapacitating episodes per 
year without radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.


CONCLUSIONS OF LAW

1.  The rating decision in July 1997 by the RO, denying the claim 
of service connection for a bilateral hearing loss disability, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in July 1997 is not new and material, and the claim of service 
connection for a right ear hearing loss disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).
 
3.  The additional evidence presented since the rating decision 
in July 1997 is new and material, and the claim of service 
connection for a left ear hearing loss disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


4.  The rating decision in July 1997 by the RO, denying the claim 
of service connection for hypertension, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

5.  The additional evidence presented since the rating decision 
in July 1997 is new and material, and the claim of service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

6.  The criteria for a rating higher than 10 percent for 
traumatic arthritis of the left ankle with calcaneal spur have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2010).

7.  The criteria for a compensable rating before July 26, 2008, 
and a rating higher than 30 percent after July 26, 2008, for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1, 9 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, in May 2006, in October 2006, in 
May 2008, and in June 2008.  

On the claims to reopen, the Veteran was notified that new and 
material was needed to reopen the claims, that is, evidence not 
previously considered, which was not redundant or cumulative of 
evidence previously considered and that pertained to the reason 
the claims were previously denied.  




The notice included the type of evidence needed to substantiate 
the underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

On the claims for increase, the notice included the type of 
evidence needed to substantiate the claims, namely, evidence that 
evidence that the disabilities had increased in severity and the 
effect on the Veteran's employment.  

On the claim for a total disability rating, the notice included 
the type of evidence needed to substantiate the claim, namely, 
that the Veteran was unable to secure or follow a substantial 
gainful occupation as a result of service-connected disabilities 
provided that if there was one disability, the disability shall 
be ratable at 60 percent or more, and if there were two or more 
disabilities, at least one disability was rated 40 percent or 
more and sufficient additional disability to bring the combined 
rating to 70 percent or more. 

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the document 
that satisfies VCAA notice); 




of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent of pre-adjudication notice); of Kent v. Nicholson, 20 
Vet. App. 1 (2006) (the elements of a new and material evidence 
claim); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim); and of Vazquez-Flores v. 
Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of a disability and the effect 
that worsening has on employment). 

To the extent, the VCAA notice omitted the reason for denying 
service connection for a bilateral hearing loss disability and 
for hypertension, as the claims of service connection for a left 
ear hearing loss disability and for hypertension are reopened, 
the Veteran has not been prejudiced by the omission.  As for a 
right ear hearing loss disability, the RO explained the reason 
for the previous denial of the claim in the statement of case in 
October 2006.  As the Veteran already has notice of the reason 
for the previous denial of the claim, as the Veteran was then 
afforded the opportunity to submit additional argument and 
evidence, and as further notice of the exact same information 
would not change in any way the type of evidence needed to the 
substantiate the claim, the limited content error has not affect 
the essential fairness of the adjudication of the claim, and the 
presumption of prejudicial error as to the content error in the 
VCAA notice is rebutted.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in January 2009.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.). 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, records from the Social Security 
Administration, and private medical records.  The Veteran was 
afforded VA examinations in April 2003 and in July 2008. 

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here on the application to 
reopen the claim of service connection for a right ear hearing 
loss disability. 38 C.F.R. § 3.159(c)(4)(iii).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims to Reopen 

Regardless of the RO's characterization of the claim, the Board 
is without jurisdiction to consider the substantive merits of a 
claim of service connection in the absence of a finding that new 
and material evidence has been presented.  

The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 
2001).





As the Veteran's application to reopen the claims of service 
connection was received after August 29, 2001, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claims. 

New and Material Evidence: Right Ear Hearing Loss and Left Ear 
Hearing Loss 

Procedural and Factual Background

For the purpose of VA disability compensation impaired hearing 
will be considered a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 
38 C.F.R. § 3.385. 




The threshold for normal hearing is from 0 to 20 decibels, and a 
higher threshold level indicates some degree of hearing loss, but 
not a hearing loss disability under 38 C.F.R. § 3.385.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).

In a rating decision in July 1997, the RO denied the claim of 
service connection for a bilateral hearing loss disability, 
because there was no evidence that the Veteran then had a 
bilateral hearing loss disability.

After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights, the Veteran did not 
perfect an appeal of the adverse determination and the 
determination became final by operation of law. 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in July 1997 is summarized as 
follows:

The service treatment records show that in January 1995 audiology 
testing revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz as 10, 5, 5, 5, 15, and 15, in 
the right ear and 25, 30, 50, 95, 60, and 75 in the left ear.  In 
March 1995, audiology testing revealed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz as 5, 5, 
10, 10, 15, and 10, in the right ear and 5, 10, 20, 25, 30, and 
30 in the left ear.   On separation examination in February 1996, 
audiology testing revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz as 0, 0, 0, 10, 20 
and 5, in the right ear and 5, 0, 10, 30, 30, and 20, in the left 
ear.   

For the right ear as the thresholds were 20 decibels or lower, a 
right ear hearing loss disability under 38 C.F.R. § 3.385 was not 
shown.  For the left ear, the thresholds varied greatly, but the 
last two audiology tests in 1995 and in 1996 did not show a left 
ear hearing loss disability under 38 C.F.R. § 3.385. 




After service, the Veteran was scheduled for a VA audiological 
examination in July 1996, but he failed to appear for the 
examination.  In a rating decision in July 1997, the RO denied 
service connection for a bilateral hearing loss disability, 
because there was no evidence of a current bilateral hearing loss 
disability. 

Current Application

Although the prior rating decision of July 1997 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

Additional Evidence 

On VA audiological examination in July 2008, the Veteran 
complained of hearing loss since service.  An audiogram revealed 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000, Hertz as 15, 20, 20, 20, and 20, in the right ear and 25, 
25, 25, 35, and 30, in the left ear.  Speech recognition scores 
were 96 percent in the right ear and 100 percent in the left.  
The examiner stated the tests showed normal hearing in the right 
ear and a decreasing mild to moderate high frequency 
sensorineural hearing loss.  The examiner expressed the opinion 
that based on the audiometric configuration, case history, and 
review of the claims file, it was less likely than not that right 
ear hearing loss began with noise exposure in the military.  The 
examiner, however, concluded that hearing loss of the left ear 
was related to service. 
Analysis

As for the right ear, on VA examination in July 2008 the Veteran 
did not have a hearing loss disability for the purpose of VA 
disability compensation under 38 C.F.R. § 3.385.  As the 
additional evidence does not relate to an unestablished fact 
necessary to substantiate the claim, that is, evidence of current 
right ear hearing loss disability, the absence of such evidence 
was the basis for the previous denial of the claim, the evidence 
is not new and material under 38 C.F.R. § 3.156 as to the right 
ear. 


As to the left ear, on VA examination in July 2008 the Veteran 
did not have a hearing loss disability for the purpose of VA 
disability compensation under 38 C.F.R. § 3.385.  Nevertheless, 
the VA examiner reported that there was decreasing mild to 
moderate high frequency sensorineural hearing loss in the left 
ear and the examiner expressed the opinion that based on the 
audiometric configuration, case history, and review of the claims 
file, the left ear hearing loss was related to service.

Even though a left ear hearing loss disability under 38 C.F.R. 
§ 3.385 is not shown, the VA examiner did relate the Veteran's 
left ear hearing impairment, but not hearing loss under 38 C.F.R. 
§ 3.85, to service.  For the purpose of presenting new and 
material evidence, the evidence is presumed credible for the 
purpose of reopening a claim.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The presumption is rebuttable when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.   King v. Brown, 5 Vet. App. 19, 21 (1993). 

As the VA examiner's opinion is not inherently incredible and as 
the VA examiner is an audiologist, the VA examiner is competent 
to offer the opinion, which relates to the unestablished fact 
necessary to substantiate the claim, that is, evidence of left 
ear hearing impairment, the absence of such evidence was the 
basis for the previous denial of the claim by the RO in July 
1997, and the evidence is new and material under 38 C.F.R. § 
3.156 and the claim is reopened as to the left ear. 

New and Material Evidence: Hypertension

Procedural and Factual Background

By a rating decision in July 1997, the RO denied the claim of 
service connection for hypertension because there was no evidence 
that the Veteran currently had hypertension.



After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights, the Veteran did not 
perfect an appeal of the adverse determination and the 
determination became final by operation of law.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in July 1997 is summarized as 
follows:

The service treatment records, including the reports of entrance 
and separation examinations, do not contain any finding of 
hypertension.  The Veteran's blood pressure was recorded on 
numerous occasions in service, resulting in diastolic pressure 
readings all below 100 and systolic blood pressure was 
predominantly less than 130.  On one occasion, October 1995, 
while seeking treatment for a sinus condition, the Veteran's 
blood pressure was 145/85.  His blood pressure reading at 
separation was 134/80.

After service, on VA examination in November 1996, the examiner 
noted that the Veteran did not receive any treatment for 
hypertension, which he described as borderline and did not 
require antihypertensive therapy.  Blood pressure was 142/84 
sitting and 130/78 standing.  The examiner's conclusion was a 
history of borderline hypertension with no evidence of organ 
damage and not requiring treatment.  

Current Application

Although the prior rating decision of July 1997 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 5108, 7105(c).






Additional Evidence 

After service, hypertension was diagnosed for in March 2001 and 
has been listed as one of the Veteran's health problems ever 
since.

In April 2003, the Veteran was afforded a VA examination and 
blood pressure was recorded 145/95.  In June 2007, the Veteran's 
blood pressure was 153/90 and in November 2007, it was 154/101.

Analysis 

As there is evidence of current hypertension, the evidence 
relates to the unestablished fact necessary to substantiate the 
claim, that is, evidence of current disability, the absence of 
such evidence was the basis for the previous denial of the claim 
by the RO in July 1997, and the evidence is new and material 
under 38 C.F.R. § 3.156, and the claim is reopened.  

II. Claims for Increase 

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Left Ankle Disability

The left ankle disability, traumatic arthritis of left ankle with 
calcaneal spur, is currently rated 10 percent under Diagnostic 
Code 5271.  Under Diagnostic Code, the criterion for the next 
higher rating, 20 percent, is marked limited motion of the ankle.

A normal range of ankle motion is defined as 0 degrees to 20 
degrees of dorsiflexion and 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

On VA examination in April 2003, the Veteran complained of pain 
throughout the day and that was exacerbated by prolonged 
standing.  Dorsiflexion was to 20 degrees and plantar flexion was 
to 45 degrees, both without pain.  The examiner concluded that 
the Veteran suffered from left ankle pain for which he there was 
no limitation in range of motion.  X-rays of the left ankle were 
negative.


On VA examination in July 2008, the Veteran complained of chronic 
intermittent swelling of the ankle and pain with movement.  
Dorsiflexion was to 20 degrees without pain.  Plantar flexion was 
to 40 degrees also without pain.  There was no loss of motion 
upon repetition.  The examiner did not see any sign or symptom of 
arthritis or ankylosis.  X-rays demonstrated mild arthritic 
spurring.  The examiner concluded that the disability would have 
a moderate effect on the Veteran's activities of daily living.  

Although the Veteran has described pain limited by prolong 
standing, there was full or normal dorsiflexion and only slight 
loss of plantar flexion, which does not more nearly approximate 
or equate to marked limitation of motion of the ankle, 
considering functional loss due to pain, weakness, excess 
fatigability, swelling, deformity, atrophy, or painful movement 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, the 
criterion for the next higher rating under Diagnostic Code 5271 
are not met.

For the reasons stated, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
residuals of a left ankle disability, and the 
benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 
5107(b).

Sinusitis

Rating Criteria

Sinusitis is rated under the General Rating Formula for 
Sinusitis.

The General Rating Formula for sinusitis provides a 
noncompensable (no percent) rating for sinusitis that is detected 
by X-ray only.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

A 30 percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.

A 50 percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for Sinusitis provides that 
an incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

A Compensable Rating before July 26, 2008.

On VA examination in April 2003, the Veteran complained of 
sinusitis, which required medication.  Although chronic, the 
Veteran admitted it did not cause him signifiacant problems.  The 
oropharynx was clear without edema, erythema, or exudates.  The 
examiner stated there were no signs or symptoms of sinusitis.  

In the absence of evidence of incapacitating episodes prescribed 
by a physician and requiring antibiotics, or exhibiting 
headaches, pain, and purulent discharge or crusting, the criteria 
for the next higher rating under the schedular criteria for 
sinusitis have not been met.  

On the evidence of the record, the preponderance of the evidence 
is against a compensable rating before July 26, 2008, for 
sinusitis and the benefit- of-the-doubt standard of proof rule 
does not apply. 38 U.S.C.A. § 5107(b).

A Rating Higher Than 30 Percent from July 26, 2008

On VA examination in July 2008, the Veteran complained of about 
seven sinus infections per year lasting about a week.  

The infections are treated with antibiotics.  During such an 
episode, he experiences ear pain/congestion, runny nose, pain in 
his teeth, sinus pressure, and frontal headaches.  He also uses a 
steroid nasal spray each day.  There are no hospitalizations, 
surgeries, trauma, or neoplasms.  The examiner determined there 
were no incapacitating episodes.  At the time of the examination, 
he did not have any sinus symptoms.  The Veteran did not have any 
breathing difficulties, palate abnormalities, speech impairments, 
nasal obstructions, nasal polyps, septal deviation, signs of 
bacterial rhinitis, rhinoscleroma, nose deformities, or evidence 
of Wegner's granulomatosis or granulomatous.  The diagnosis was 
recurrent sinusitis and would have only a moderate effect on 
activities of daily living. 

In the absence of evidence of surgery, including radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, the criteria for the next higher rating under the 
schedular criteria for sinusitis have not been met.  

On the evidence of the record, the preponderance of the evidence 
is against a rating higher than 30 percent since July 26, 2008, 
for sinusitis and the 
benefit- of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration. 



Step one, is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture. If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.

If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability levels and 
symptomatology, which is limitation of motion and functional loss 
due to pain of the ankle or symptoms of sinusitis, which are 
contemplated by the Rating Schedule, and the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  In other words, the Veteran does 
not experience any symptomatology not already contemplated by the 
Rating Schedule.

As the rating criteria reasonably describe the disability levels 
and symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional.




As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for a right ear hearing loss disability is not 
reopened, and the appeal is denied.

As new and material evidence has been presented, the claim of 
service connection for a left ear hearing loss is reopened, and 
to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for hypertension is reopened, and to this 
extent only the appeal is granted.

A rating higher than 10 percent for residuals of a left ankle 
injury with traumatic arthritis is denied.

A compensable rating before July 26, 2008, and a rating higher 
than 30 percent from June 1, 2008, for sinusitis is denied.


REMAND

Before deciding the claims of service connection for a left ear 
hearing loss disability and for hypertension, further evidentiary 
development is necessary. 

On the claim of service connection for a left ear hearing loss 
disability, a VA audiology examination and opinion is needed.  


On the claim of service connection for hypertension, a VA 
examination and opinion is needed.  

On the claim for increase for the low back, the Veteran submitted 
evidence to the Board that he has been referred by VA to a 
private pain management specialist, which suggests a material 
change in the severity of the disability, and reexamination under 
38 C.F.R. § 3.327 is also necessary. 

On the claim for a total disability rating, the Veteran is 
currently rated at 80 percent and he is receiving benefits from 
the Social Security Administration.  As it is unclear whether the 
functional impairment associated with the service-connected 
disabilities precludes substantially gainful employment, 
additional development is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf, the 
records from the Murphy Pain Center, 9901 
Melissa Dr., Louisville, KY, 40223. 

2.  Obtain VA records since February 2008.

3.  Afford the Veteran a VA audiology 
examination to determine:

a).  Whether Veteran has a left ear 
hearing loss disability under 38 C.F.R. 
§ 3.385 and, if so, 




b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current left ear 
hearing loss disability is related to the 
Veteran's noise exposure in service. 

The significant facts in the case are 
summarized as follows: in service in 
January 1995 audiology testing of the left 
ear revealed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz of 25, 30, 50, 95, 60, and 
75; in March 1995, audiology testing of 
the left ear revealed pure tone 
thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz of 5, 10, 
20, 25, 30, and 30; on separation 
examination in February 1996, audiology 
testing of the left ear revealed pure tone 
thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz of 5, 0, 
10, 30, 30, and 20; and after service, on 
a VA audiogram of the left ear, the pure 
tone thresholds, in decibels, at 500, 
1000, 2000, 3000, and 4000, Hertz were 25, 
25, 25, 35, and 30 and speech 
discrimination was 100 percent. 











If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the examiner 
is asked to clarify whether actual 
causation cannot be determined because 
there are multiple potential causes, , when 
one cause, namely, the in-service noise 
exposure, is not more likely than any other 
to cause the Veteran's current left ear 
hearing loss and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file must be made available 
to the VA examiner for review.

4.  Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that hypertension first 
documented after service had onset in 
service.

In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance of the history of 
borderline hypertension with no evidence 
of organ damage and not requiring 
treatment on VA examination in November 
1996, five months after service. 






If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, , when one cause, namely, the 
in-service noise exposure, is not more 
likely than any other to cause the 
Veteran's current left ear hearing loss 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The claims folder must be made available 
to the examiner for review.

5.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to the low back disability. The 
examination should include 
electromyography and a nerve conduction 
study to determine whether there are any 
current objective neurological 
abnormalities. 

The VA examiner is asked to describe: 

a).  Range of motion in degrees of 
flexion, extension, lateral flexion, and 
rotation; 

b).  Whether there is painful motion, 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination to include during flare- 
ups or on repetitive use.  If feasible, 
any additional loss of function should be 
expressed in terms of the degree of 
additional loss of range of motion; and, 

c).  Any incapacitating episodes. 

The claims folder should be made available 
to the examiner. 

6.  Afford the Veteran a VA general 
medical examination to determine the 
current level of occupational impairment 
due to the Veteran's service-connected 
disabilities.

The VA examiner is asked to comment on 
whether the Veteran is unable to obtain or 
follow a substantially gainful occupation 
as a result of the combined effect of the 
service-connected disabilities.

The claims folder should be made available 
to the examiner for review.

7.  After the development has been 
completed, adjudicate the claims of 
service connection on the merits and the 
claim for increase for a low back 
disability, and the claim for a total 
disability rating.  If any benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


